Citation Nr: 0717190	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-09 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee medial collateral ligament with bony 
enlargement of the ligament origin and mild instability, 
rated as 10 percent disabling. 

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Right knee medial collateral ligament with bony 
enlargement of the ligament manifests by no more than mild 
ligamentous laxity and/or instability. 

3.  Right knee arthritis condition manifests in subjective 
complaints of pain, and some overall limitation of motion of 
the knee due to pain; however, even when pain is considered, 
functional loss is not objectively demonstrated consistent 
with or comparable to limitation of motion of the leg to 30 
degrees on flexion, or to otherwise result in functional loss 
due to limitation of motion that warrants the assignment of a 
higher evaluation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for instability of the right knee medial 
collateral ligament with bony enlargement of the ligament 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2006).

2.  The criteria for an initial disability rating greater 
than 10 percent for right knee arthritis have not been met.  
38 U.S.C. A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5260 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in February 2006 and March 2006.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment. 38 C.F.R. § 4.10.

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Factual Background

Service medical records reflect that the veteran twisted his 
right knee playing basketball in July 1974.  Posterior 
medical collateral ligament strain was diagnosed.  The 
separation examination report dated in July 1975 was negative 
for any pertinent abnormality.  

Post service, the record is silent for right knee complaints 
or treatment until 2002.  The veteran submitted office 
records from his private physician.  In May 2002, the veteran 
reported pain in the knee as a result of an old injury.  In 
December 2002, he reported having injured the right knee in 
service while playing basketball.  Objectively, there was 
medial compartment tenderness, but a full range of motion 
with no effusion.

The veteran was afforded a VA medical examination in June 
2002.  The examiner noted that the veteran could flex the 
right knee from 0 to 140 degrees.  The knee was stable to 
anteroposterior varus stress.  There was a slight 1+ opening 
on valgus stress.  He was tender to palpation over the 
insertion of the MCL of his tibia.  There was no lateral or 
medial joint line tenderness.  There was no crepitus or 
effusion.  There were no focal, motor or sensory deficits.

A VA medical examination was conducted in October 2004.  The 
examiner reviewed the claims file.  The veteran was employed, 
and played tennis and jogged occasionally, but had swelling 
and stiffness afterward.  Cold weather caused right knee 
stiffness.  On physical examination, the knee exhibited a 0-
135 degree arc motion.  He exhibited tenderness to palpation 
of the medial collateral ligament (MCL), 1+ laxity MCL, 
stable anterior and posterior cruciate ligaments.  There was 
no crepitation.  The diagnosis was mild instability without 
evidence that range of motion was additionally limited by 
pain fatigue, lack of endurance or weakness.    

VA X-rays were obtained in February 2005, revealing early 
spurs at the patella as well as a corticated bony fragment of 
the medial femoral condyle.  Although the veteran had 
reported increased complaints of pain, VA outpatient 
treatment records dated in August 2005 noted a full range of 
motion along with good strength in the bilateral quads.  

The veteran was afforded a VA medical examination in November 
2005.  He denied constant pain, stiffness, swelling, heat, 
redness, instability or locking.  Aggravating factors that 
brought on pain were weather changes, taking the stairs, 
jogging or running.   He reported that flare-ups reach a 
severe level of pain lasting one to two hours.  He also 
claimed that it slowed him down at work (computer information 
specialist).  Range of motion was 0 to 90 degrees pain free.  
With pain, motion was from 90 to 100 degrees total endpoint, 
active and passive.  Extension was to 0 degrees.  The 
examiner noted that motion was not additionally limited by 
fatigue, weakness or lack of endurance following repetitive 
use.  The knee was also stable to varus and valgus testing, 
negative anterior and posterior drawers signs, Lachman's or 
McMurray's signs.  The examiner was unable to explain the 
decrease in motion except to say that the veteran did not 
cooperate.  X-rays were not appreciably different from that 
reported in February 2005.  Diagnosis was degenerative joint 
disease of the patella and objective testing does not support 
MCL laxity. 

Law and Regulations

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006)

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2006)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006)

526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2006)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2006)

Initially, the Board observes that the current medical 
evidence of record does not show, and the veteran has not 
otherwise complained of, ankylosis or malunion of the tibia 
and fibula.  As such, the provisions of Diagnostic Codes 5262 
and 5256, are not for application and, accordingly, an 
increased rating for the veteran's right knee disability may 
not be assigned pursuant to these provisions.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

In the present case, the RO has evaluated the veteran's 
residuals of an injury of the right knee with arthritis under 
the provisions of 38 C.F.R. § 4.71a, diagnostic code 5257, 
and diagnostic code 5060 to account for arthritis; a 10 
percent evaluation has been assigned under each Diagnostic 
Code, with each effective from December 3, 2001, the date of 
the original claim.  

Under diagnostic code 5257, the veteran's right knee 
disability must be manifested by at least moderate recurrent 
subluxation or lateral instability to warrant a 20 percent or 
greater evaluation.  However, in this case, a review of the 
several examination reports documenting the disablement over 
the course of the appeal discloses no clinical evidence of 
moderate or greater recurrent subluxation or lateral 
instability.  In fact, on the most recent examination, the 
examiner specifically commented as to the absence of 
pertinent pathology, thereby precluding a grant of 
entitlement to any higher evaluation than that currently 
assigned pursuant to Diagnostic Code 5257.

The provisions of 38 C.F.R. § 4.71a, provide that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The normal range 
of motion of the knee is set out as 0 degrees of extension to 
140 degrees of flexion at 38 C.F.R. Part 4, Plate II.

A review of the recent medical evidence shows that an 
examination in August 2005 revealed full range of right knee 
motion.  Such findings are essentially in line with earlier 
reports dating from June 2002 and October 2004.  However, in 
November 2005, range of motion testing, at its worst, showed 
flexion to 90 degrees without pain and extension to 0 degrees 
(even though the veteran was reportedly uncooperative in 
testing).  Even the latter findings are insufficient to 
warrant an evaluation in excess of 10 percent under 
diagnostic codes 5260 and 5261.

The VA General Counsel held that where, as here, the medical 
evidence shows the veteran has arthritis of the knee and 
where the diagnostic code applicable to his disability is not 
based on limitation of motion, a separate rating for 
limitation of motion may be assigned if there is additional 
disability due to limitation of motion. VAOPGCPREC 23-97 
(O.G.C. Prec. 23- 97).  Such was done in this case.  

As noted, the Court has held that, when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45 must also 
be considered.  DeLuca v. Brown, 8 Vet. App. at 206. However, 
the Court also held that when a diagnostic code is not 
predicated on loss of range of motion, 38 C.F.R. §§ 4.40, 
4.45, with respect to pain, do not apply. Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Considering further that the disability in this instance is 
at the lower boundary of the respective evaluation levels and 
that the assigned ratings span even more extensive injuries 
than are involved here, the Board regards the assigned rating 
as adequate to also embrace the veteran's pain and any 
limitation of motion involved here.  38 C.F.R. §§ 4.40 and 
4.55; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the appellant's disability of the right 
knee has not rendered his disability picture unusual or 
exceptional in nature, has not markedly interfered with 
employment, and has not required frequent inpatient care 
rendering impractical the application of regular schedular 
standards, thereby precluding entitlement to an evaluation on 
an extraschedular basis.  38 C.F.R. § 3.321(b)(1).

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the 
assignment of any higher rating at any point during the 
period on appeal.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107 (West 2002) 



ORDER

Entitlement to increased evaluation for instability of the 
right knee medial collateral ligament with bony enlargement 
of the ligament is denied. 

Entitlement to increased evaluation for arthritis of the 
right knee is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


